DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Group 1, claim(s) 1-9, drawn to a semiconductor structure, classified in H01L29/0653.
II. 	Group 2, claim(s) 10-20, drawn to a method, classified in H01L21/823418.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
The inventions are distinct, each from the other because of the following reasons:

Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the product as claimed can be made by another and materially different process or (2) that the process as claimed can be used to make another and materially different product (MPEP § 806.05(f)). In the instant case, the product of claims 1-9 can be made by a different process from the process of claims 10-16 such as a semiconductor structure can be formed in the following steps:
providing a structure having a substrate, an isolation structure over the substrate, a fin extending from the substrate and adjacent to the isolation structure, a gate structure disposed over a channel region of the fin, and gate spacers on opposing sidewalls of the gate structure; 
first etching the fin adjacent the gate spacers to form a first source/drain (S/D) trench on one side of the gate structure and a second S/D trench on another side of the gate structure; 
forming an etch mask that exposes the first S/D trench and covers the second S/D trench; 
second etching the fin through the etch mask to deepen the first S/D trench; and 
after the second etching, laterally etching a portion of the isolation structure that is 
Instead of, 
providing a structure having a substrate, an isolation structure over the substrate, a fin extending from the substrate and adjacent to the isolation structure, a sacrificial gate structure disposed over a channel region of the fin, and gate spacers on opposing sidewalls of the sacrificial gate structure; 
first etching the fin adjacent the gate spacers to form a first source/drain (S/D) trench on one side of the sacrificial gate structure and a second S/D trench on another side of the sacrificial gate structure; 
forming an etch mask that exposes the first S/D trench and covers the second S/D trench; 
second etching the fin through the etch mask to deepen the first S/D trench; and 
after the second etching, laterally etching a portion of the isolation structure that is exposed at a lower section of the first S/D trench, resulting in an expanded lower section of the first S/D trench.
In addition, the product of claims 1-9 can be made by a different process from the process of claims 17-20 such as a semiconductor structure can be formed in the following steps:
providing a structure having a substrate, an isolation structure over the substrate, a fin extending from the substrate and adjacent to the isolation structure, a gate structure disposed over a channel region of the fin, and gate spacers on opposing sidewalls of the gate structure; 
first etching the fin adjacent the gate spacers to form a first source/drain (S/D) trench on one side of the gate structure and a second S/D trench on another side of the gate structure; 
forming an etch mask that exposes the first S/D trench and covers the second S/D 
second etching the fin through the etch mask to deepen the first S/D trench; 
after the second etching, laterally etching a portion of the isolation structure that is exposed at a lower section of the first S/D trench, resulting in an expanded lower section of the first S/D trench; 33TSMC No. P20194335US00 / Attorney Docket No. 24061.4179US01 
growing a first semiconductor layer in at least the expanded lower section of the first S/D trench, wherein the first semiconductor layer includes a different material than the fin; and 
epitaxially growing a first semiconductor S/D feature over the first semiconductor layer.
Instead of, 
providing a structure having a substrate, an isolation structure over the substrate, a fin extending from the substrate and adjacent to the isolation structure, a sacrificial gate structure disposed over a channel region of the fin, and gate spacers on opposing sidewalls of the sacrificial gate structure; 
first etching the fin adjacent the gate spacers to form a first source/drain (S/D) trench on one side of the sacrificial gate structure and a second S/D trench on another side of the sacrificial gate structure; 
forming an etch mask that exposes the first S/D trench and covers the second S/D trench; 
second etching the fin through the etch mask to deepen the first S/D trench; after the second etching, laterally etching a portion of the isolation structure that is exposed at a lower section of the first S/D trench, resulting in an expanded lower section of the first S/D trench; 33TSMC No. P20194335US00 / Attorney Docket No. 24061.4179US01 
growing a first semiconductor layer in at least the expanded lower section of the first S/D 
epitaxially growing a first semiconductor S/D feature over the first semiconductor layer.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
Inventions I and II have acquired a separate status in the art as shown by their different classification.
A telephone call was made to Yilun Wang (Reg. No. 68695) on 2/25/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        	


/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813